After our opinion in the above-entitled case was filed, defendant, by leave of court, filed a motion for reargument. This motion is based substantially on the ground that the trial justice's charge to the jury, in effect, required defendant, in violation of his constitutional rights, to give evidence against himself.
We have carefully considered the motion and the reasons advanced in its support, and we are of the opinion that no cause has been shown which would justify the granting of a reargument. The issue raised by the motion is not new. It was presented in somewhat slightly different phraseology in the original hearing and was considered and disposed of in our opinion. We reaffirm what we held therein. In our judgment no constitutional or other rights of the defendant were violated by the trial justice's charge.
Motion denied.